UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 23, 2012 UNIVERSAL POWER GROUP, INC. (Exact name of Registrant as specified in its charter) Texas 001-33207 75-1288690 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1720 Hayden Road, Carrollton, Texas (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code (469) 892-1122 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to Vote of Security Holders. On October 23, 2012, Universal Power Group, Inc. (the “Company”) held its 2012 Annual Meeting of Stockholders.At that meeting, the Company’s stockholders: · Re-elected incumbent directors to serve until the next annual meeting of stockholders and their successors are elected and qualified; and · Ratified the appointment of BKD, LLP as the Company’s independent auditors for the 2012 fiscal year. The specific votes with respect to aforementioned were as follows: 1.Election of directors: NAME VOTES FOR WITHHELD BROKER NON- VOTES William Tan Ian Colin Edmonds Leslie Bernhard Robert M. Gutkowski Hyun Park 2.The ratification of the appointment of BKD, LLP as the Company’s independent auditors for the 2012 fiscal year: VOTES FOR AGAINST ABSTAIN 0 * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Universal Power Group, Inc. Date:November 6, 2012 By: /s/ Ian Edmonds Name: Ian Edmonds Title: President and CEO 2
